





NOTE PURCHASE AGREEMENT


Up To $2,500,000
13% Senior Secured Convertible Extendible Notes




 
ARTICLE 1.                                Dated as of
 
April 1, 2010
 
Between
 
CMG HOLDINGS, INC.,
 
a Nevada corporation
 


 
AND
 
CMGO INVESTORS, LLC
 
 
Section 1.1 THE PROMISSORY NOTES AND RELATED WARRANTS AND THE SECURITIES
ISSUABLE UPON CONVERSION AND EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED, OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND STATUTES, UNLESS PRIOR TO ANY SALE, TRANSFER, OR PLEDGE, THE
ISSUER RECEIVES AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO IT,
THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT AND THE STATUTES AND RULES
PROMULGATED THEREUNDER.
 

EAST\42804033.2


 
 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT
 
NOTE PURCHASE AGREEMENT, dated as of April 1, 2010 (this “Agreement”), between
CMG Holdings, Inc., a Nevada corporation (“Company”), and CMGO Investors, LLC, a
Delaware limited liability company (“Purchaser”).
 
WHEREAS, the Company has authorized the sale and issuance of (i) an aggregate
principal amount of a minimum of $1,250,000 up to a maximum of $2,500,000 of its
13% Senior Secured Convertible Extendible Notes due 2011 (in the form of the 10%
senior secured convertible extendible promissory note attached hereto as
Exhibit A (the “Notes”)) and (ii) warrants to purchase shares of the Company’s
Common Stock (in the form of warrant attached hereto as Exhibit B (the
“Warrants”)); and
 
WHEREAS, the Purchaser desires to purchase the Notes and the Warrants on the
terms and conditions set forth herein, and the Company desires to issue and sell
the Notes and Warrants to the Purchaser on the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
 
ARTICLE 1
 


 
AGREEMENT TO SELL AND PURCHASE
 
SECTION 1.1 Authorization of Notes.  The Company has duly authorized up to Two
Million Five Hundred Thousand Dollars ($2,500,000.00) aggregate principal amount
of the Notes for issuance to the Purchaser on the terms and subject to the
conditions set forth in this Agreement.
 
SECTION 1.2 Sale and Purchase of Notes.  Subject to the terms and conditions of
this Agreement, the Company shall issue and sell to the Purchaser, and the
Purchaser agrees to purchase for cash from the Company that principal amount of
Notes specified opposite the Purchaser’s name in Schedule 1 to this Agreement at
the purchase price of 100% of the principal amount thereof.
 
SECTION 1.3 Rank.  The Notes, when issued, will rank senior in right of payment
with all Indebtedness of the Company, whether currently existing or issued in
the future.
 
SECTION 1.4 Warrants.  Subject to the terms and conditions of this Agreement and
in connection with the issuance and sale of the Notes to the Purchaser, the
Company shall issue the Warrants to the Purchaser.  For each $1,000 principal
amount of Notes purchased by the Purchaser, the Purchaser shall receive on the
Closing Date Warrants to purchase 5,000 shares of Common Stock for each $1,000
principal amount of Notes; provided that if the Notes are not repaid in full on
or before the Maturity Date, then the Purchaser shall receive Warrants to
purchase an additional 5,000 shares of Common Stock for each $1,000 principal
amount of Notes previously purchased by the Purchaser hereunder.  The exercise
period, number of shares of Common Stock subject to purchase, purchase price and
other terms and conditions are as set forth in the Warrants.
 
SECTION 1.5 Closing.  At the Closing, (i) each Party will deliver executed
counterparts of each Transaction Document to which it is a party; (ii) the
Company shall deliver to the Purchaser a Note in the principal amount set forth
on Schedule 1 opposite the Purchaser’s name, (iii) the Company shall deliver to
the Purchaser Warrants to purchase the number of shares of Common Stock
calculated in accordance with Section 1.4 and (iv) the Purchaser shall have
deposited the purchase price for the Notes and Warrants to the escrow agent and
the escrow agent, on behalf of the Purchaser, shall deliver by wire transfer, to
an account or accounts designated by the Company, immediately available funds in
an amount equal to the amount set forth for the Purchaser on Schedule 1 to this
Agreement less certain amounts required to be paid by the Company.
 
SECTION 1.6 Conditions to the Purchaser’s Obligations. The obligation of the
Purchaser to purchase the Notes and the Warrants contemplated by this Agreement
shall be subject to the satisfaction, at or prior to the Closing, of the
following conditions:
 
(a) On the Closing Date and also after giving effect to the sale of the Notes on
such date (i) there shall exist no Default or Event of Default, (ii) all
representations and warranties contained herein and in the other Transaction
Documents shall be true and correct in all material respects (it being
understood and agreed that any representation or warranty which by its terms is
(A) qualified by materiality or Material Adverse Effect shall be true and
correct in all respects and (B) made as of a specified date shall be required to
be true and correct in all respects or material respects, as the case may be,
only as of such specified date) and (iii) the Company shall have performed and
complied in all material respects with all agreements, covenants and conditions
required to be performed and complied with by it under the Transaction Documents
at or before the Closing.
 
(b) Purchaser shall have received a certificate, dated the Closing Date and
signed on behalf of the Company by the chief executive officer and chief
financial officer, certifying on behalf of the Company that all of the
conditions in Sections 1.6(a), (f), (g) and (h) have been satisfied on such
date.
 
(c) Purchaser shall have received from The Law Offices of SEC Attorneys, counsel
to the Company, an opinion addressed to Purchaser and dated the Closing Date
covering such matters incident to the transactions contemplated herein as the
Purchaser may reasonably request.
 
(d) Purchaser shall have received a certificate of the Secretary of the Company
and attested to by an executive officer of the Company, dated as of the Closing
Date, certifying as to (i) the Certificate of Incorporation and By-laws of the
Company, (ii) the resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement and the
issuance of the Securities and (iii) the incumbency of the officers duly
authorized to execute this Agreement and the other documents contemplated by
this Agreement.
 
(e) On the Closing Date, all corporate and legal proceedings and all instruments
and agreements in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to Purchaser, and Purchaser shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, Governmental Approvals, good standing certificates and
bring-down telegrams or facsimiles, if any, which Purchaser reasonably may have
requested in connection therewith, such documents and papers where appropriate
to be certified by proper corporate officials or Governmental Entities.
 
(f) Nothing shall have occurred since the date of the Balance Sheet (and
Purchaser shall have not have become aware of any facts or conditions not
previously known) which has had, or could reasonably be expected to have, (i) a
Material Adverse Effect or (ii) a material adverse effect on the transactions
contemplated hereby.
 
(g) All necessary governmental and third party approvals and/or consents in
connection with the transactions contemplated hereby shall have been obtained
and remain in effect, except for such filings with the SEC under the Securities
Act and with any state or foreign securities regulatory authority under any
applicable state or foreign securities or “blue sky” laws as may be required to
be made by the Company, and all applicable waiting periods with respect thereto
shall have expired without any action being taken by any competent authority
which restrains, prevents or imposes materially adverse conditions upon the
consummation of the transactions contemplated hereby.  On the Closing Date,
there shall not exist any judgment, order, injunction or other restraint issued
or filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the
transactions contemplated hereby.
 
(h) On the Closing Date, there shall be no actions, suits or proceedings pending
or threatened (a) with respect to the transactions contemplated hereby, this
Agreement or any other Transaction Document, or (b) which has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
(i) Each of the chief executive officer and chief financial officer of the
Company shall have executed and delivered Rule 10b-5 letters, in form and
substance reasonably acceptable to Purchaser.
 
(j) Purchaser shall have received the Notes purchased by Purchaser.
 
(k) Purchaser shall have received the Warrants purchased by Purchaser.
 
(l) The Company shall have executed and delivered a registration rights
agreement, in form and substance reasonably acceptable to Purchaser (the
“Registration Rights Agreement”).
 
(m) The Company and each Subsidiary shall have executed and delivered a Security
Agreement, along with all of the Security Documents, including the Subsidiary
Guarantees, and all UCC-1 forms and other documentation required to perfect the
security interests shall have been filed.
 
(n) The Company shall have consummated its acquisition of AudioEye, Inc.
 
(o) The Company shall have received from JT Ventures an executed payoff letter
reflecting that all outstanding Indebtedness owed by the Company to JT Ventures
has been paid in full.
 
SECTION 1.7 Conditions to the Company’s Obligations.  The obligations of the
Company to issue and sell the Notes and the Warrants contemplated by this
Agreement shall be subject to the satisfaction, at or prior to the Closing, of
the following conditions:
 
(a) A minimum of $1,250,000 principal amount of Notes shall be subscribed for by
the Purchaser and the purchase price therefor shall have been deposited with the
escrow agent.
 
(b) (i) all representations and warranties made by the Purchaser contained
herein and in the other Transaction Documents shall be true and correct in all
material respects and (ii) the Purchaser shall have performed and complied in
all material respects with all agreements, covenants and conditions required to
be performed and complied with by the Purchaser under the Transaction Documents
at or before the Closing.
 
(c) All necessary governmental and third party approvals and/or consents in
connection with the transactions contemplated hereby shall have been obtained
and remain in effect, and all applicable waiting periods with respect thereto
shall have expired without any action being taken by any competent authority
which restrains, prevents or imposes materially adverse conditions upon the
consummation of the transactions contemplated hereby.  On the Closing Date,
there shall not exist any judgment, order, injunction or other restraint issued
or filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the
transactions contemplated hereby.
 
ARTICLE 2
 


 
INTEREST AND REPAYMENT; EXTENSION
 
With respect to each Note:
 
SECTION 2.1 Principal and Interest on the Notes.  Principal will be payable on
the Notes on the Maturity Date subject to extension pursuant to Section
2.4(a).  Interest will accrue on the principal amount of the Notes at the
Applicable Interest Rate commencing on the date of issuance of the Notes.  All
interest on the Notes will be payable in arrears on each Interest Payment Date
subject to a 10-day grace period as provided herein.  Each payment of interest
on the Notes will be made to the Purchaser by check or wire transfer of
immediately available funds at such address or to such account as the Purchaser
specifies in writing to the Company (provided that the Purchaser specifies such
account at least five Business Days before such payment is to be made).  Any
such written instructions may provide that the information contained therein
shall continue to be in effect with respect to subsequent interest payments
until thereafter modified by written instructions of the Purchaser, which
modified instructions shall take effect as of the next Interest Payment Date
occurring more than five Business Days after delivery of such modified
instructions.
 
SECTION 2.2 Interest After an Event of Default.  If an Event of Default occurs,
thereafter the Note shall bear interest at the default rate of interest (the
“Default Interest Rate”).  The Default Interest Rate will be payable on the next
occurring Interest Payment Date, from the date such Event of Default occurs to
the date that such Event of Default has been cured.  The Default Interest Rate
will accrue on a daily basis at a per annum rate equal to 18.0% (or such lesser
maximum rate that is permitted to be paid under applicable law).
 
SECTION 2.3 Payments and Computations.
 
(a) The Company will pay all sums becoming due on each Note for interest,
premium or principal, without the presentation or surrender of the Note or the
making of any notation thereon, except that if a Note is paid in full, following
such payment, the Note shall be surrendered to the Company at its principal
office for cancellation along with a satisfaction of the Security Agreement in
the recordable form.
 
(b) Interest on each Note shall be calculated for the actual number of days
(including the first day but excluding the last day of any relevant period)
elapsed and shall be computed on the basis of a 360-day year.
 
(c) If a payment date is not a Business Day at a place of payment, then
(notwithstanding any other provision of this Agreement or the Notes) payment of
interest, premium or principal otherwise due on such date shall instead be made
at that place on the next succeeding Business Day and interest shall accrue on
such payment for the intervening period.
 
SECTION 2.4 Payment at Maturity; Prepayment; Forced Prepayment.
 
(a) The Applicable Accrued Value of each Note shall be due and payable in full
in cash on the earlier of (i) the date that the Company may prepay the Note in
accordance with Section 2.4(b), (ii) the Maturity Date or (iii) such other date
as the Note becomes due and payable pursuant to this Agreement; provided that so
long as no Default or Event of Default has occurred or is continuing the Company
may in its sole discretion extend the Maturity Date for a period of three months
(the “Extended Maturity Date”) by paying the Holders an extension fee equal to
5% of the principal amount of the outstanding Notes.  Payment of principal,
interest and premium, if any, on the Notes will be made to the Purchaser by
check or wire transfer of immediately available funds, at such address and to
such account as the Purchaser shall specify in writing to the Company at least
five Business Days before such payment is to be made.
 
(b) The Company may prepay the Notes at any time, in whole or in part, at a
prepayment price equal to the Applicable Accrued Value of the principal amount
of each Note being prepaid upon notice to the Purchaser.
 
SECTION 2.5 Convertibility.  (a)  The Holders of the Notes (each a “Holder”)
will be entitled at any time after the Maturity Date to convert any or all of
their Notes into shares of Common Stock at the Conversion Price per share.  The
number of shares of Common Stock to be delivered shall be equal to the aggregate
principal amount of the Notes delivered for conversion plus the amount of
accrued and unpaid interest thereon divided by the Conversion Price then in
effect.
 
(b) Conversion of the Notes may be effected by any Holder thereof upon the
surrender to the Company, at the principal office of the Company or at the
office of a conversion agent as may be designated by the Board of Directors, of
the certificate or certificates for such Notes to be converted accompanied by a
complete and manually signed Notice of Conversion (as set forth in the form of
Note attached hereto) along with appropriate endorsements and transfer documents
as required by the Company or any conversion agent.  The conversion of the Notes
will be deemed to have been made on the date (the “Conversion Date”) such
certificate or certificates have been surrendered and the receipt of such notice
of conversion.  As promptly as reasonably practicable following the Conversion
Date, the Company shall deliver or cause to be delivered (i) certificates
representing the number of validly issued, fully paid and nonassessable full
shares of Common Stock to which the Holder of Notes being converted (or such
Holder’s transferee) shall be entitled, and (ii) if less than the total
aggregate principal amount of the Notes evidenced by the surrendered certificate
are being converted, a new certificate for the aggregate principal amount of
Notes evidenced by such surrendered certificate or certificates less the
aggregate principal amount of Notes being converted.  On the Conversion Date,
the rights of the Holder of the Notes being converted shall cease except for the
right to receive shares of Common Stock and the Person entitled to receive the
shares of Common Stock shall be treated for all purposes as having become the
record Holder of such shares of Common Stock at such time.
 
(c) In connection with the conversion of Notes, no fractions of shares of Common
Stock shall be issued, but the Company shall, with respect to any fractional
interest:  (i) pay cash with respect to the Market Price of such fractional
share; or (ii) round up to the next whole share of Common Stock.
 
SECTION 2.6 Anti-Dilution Adjustments.
 
(a) If after the Closing Date, the Company:  (1) pays a dividend or makes a
distribution on its Common Stock in shares of its Common Stock; (2) subdivides
its outstanding shares of Common Stock into a greater number of shares; or
(3) combines its outstanding shares of Common Stock into a smaller number of
shares; then the Conversion Price in effect immediately prior to such action
shall be adjusted to the number obtained by multiplying the Conversion Price by
a fraction, the numerator which shall be the number of shares of Common Stock
outstanding immediately prior to such action, and the denominator of which shall
be the number of shares of Common Stock outstanding immediately following such
action.
 
(b) If the closing Market Price of the Common Stock is less than the Conversion
Price for a period of 90 consecutive trading days, then the Conversion Price in
effect shall be reduced to the closing Market Price of the Common Stock on such
90th trading day; provided that in no event shall the Conversion Price be
reduced to less than $0.07 per share pursuant to the provisions of this Section
2.6(b).
 
(c) Any adjustment pursuant to Section 2.6(a) shall become effective immediately
after the record date in the case of a dividend or distribution and immediately
after the effective date in the case of a subdivision or combination; provided
that if the Company does not pay such dividend or distribution, the Conversion
Price shall be readjusted to the Conversion Price in effect immediately prior to
the declaration of such dividend or distribution.  If, after an adjustment, a
Holder of Notes upon conversion of such Notes may receive shares of two or more
classes of Capital Stock of the Company, the Conversion Price will thereafter be
subject to adjustment upon the occurrence of an action taken with respect to any
such class of Capital Stock with respect to the Common Stock on terms comparable
to those applicable to Common Stock described herein.
 
(d) If the Company makes any cash dividend or distribution payable in securities
or assets of the Company (other than shares of Common Stock), then and in each
such event provision shall be made so that the Holders of Notes shall receive
the amount of cash, securities or assets of the Company which they would have
received had their Notes been converted into Common Stock on the date of such
event.
 
(e) Whenever the Conversion Price is adjusted in accordance with this
Section 2.6, the Company shall:  (1) forthwith compute the Conversion Price in
accordance with this Section 2.6 and prepare and transmit to the Company’s
transfer agent an Officers’ Certificate setting forth the Conversion Price, the
method of calculation thereof in reasonable detail, and the facts requiring such
adjustment and upon which such adjustment is based; and (2) as soon as
practicable following the occurrence of an event that requires an adjustment to
the Conversion Price pursuant to this Section 2.6 (or if the Company is not
aware of such occurrence, as soon as practicable after becoming so aware),
provide a written notice to the Holders of Notes of the occurrence of such event
and a statement setting forth in reasonable detail the method by which the
adjustment to the Conversion Price was determined and setting forth the adjusted
Conversion Price.
 
(f) After an adjustment to the Conversion Price, any subsequent event requiring
an adjustment will cause a subsequent adjustment to the Conversion Price as so
adjusted.
 
SECTION 2.7 Change of Control.
 
(a) In the event of a Change of Control (the date of such occurrence being the
“Change of Control Date”), the Company shall notify (the “Change in Control
Offer”) the Holders of the Notes in writing in advance of such occurrence in
accordance with Section 2.7(b) and, in connection therewith, offer to the
Holders of the Notes that the Notes shall be paid off at the then Applicable
Accrued Value (such applicable purchase price being hereinafter referred to as
the “Change of Control Purchase Price”).  The Notes owned by Holders of Notes
which do not accept the Change of Control Purchase Price within 20 days of the
Company’s offer will automatically be converted into the kind and amount of
securities, cash or other assets comprising the consideration (“Change in
Control Consideration”) that such Holder would have received if such Holder had
converted such Notes immediately prior to the record date for determining the
holders of Common Stock entitled to receive the Change of Control Consideration.
 
(b) At least 30 days prior the Change of Control Date, the Company shall send by
first class mail, postage prepaid, a notice to each Holder of Notes at such
Holder’s address as it appears in the register maintained by the Company, which
notice shall state:
 
(i) that a Change of Control is contemplated, that the Holders of the Notes have
the right to either (i) accept the Change of Control Purchase Price or (ii)
convert the Notes pursuant to this Section 2.7;
 
(ii) the form, terms and value per share to the Holders of the Notes of the
Change of Control Consideration such Holder would receive if the Notes were
converted;
 
(iii)            the Change of Control Purchase Price and the purchase date
(which shall be a Business Day no earlier than 30 Business Days nor later than
60 Business Days from the date such notice is mailed, other than as may be
required by law) (the “Change of Control Payment Date”);
 
(iv)            that any Notes not tendered and designated for payoff at the
Change of Control Purchase Price will be automatically converted into the kind
and amount of securities, cash or other assets comprising the Change of Control
Consideration that such Holder would have received if such Holder had converted
such Notes immediately prior to the record date for determining the holders of
Common Stock entitled to receive the Change of Control Consideration;
 
(v)            that, unless the Company defaults in making payment of the Change
of Control Purchase Price, any Notes accepted for payment shall cease to accrue
interest after the Change of Control Payment Date;
 
(vi)            that Holders accepting the offer to have any Notes purchased at
the Change of Control Purchase Price will be required to surrender their Notes
(or if the Note is lost, stolen or destroyed, evidence of such loss, theft or
destruction of such Note and indemnity, if requested, satisfactory to the
Company), duly endorsed for transfer together with such customary documents as
the Company may reasonably require, in the manner and at the place specified in
the notice prior to the close of business on the Business Day preceding to the
Change of Control Payment Date;
 
(vii)            that Holders whose Notes are purchased only in part will be
issued the Change of Control Consideration for the unpurchased portion of the
aggregate principal amount of Notes surrendered; and
 
(viii)            the circumstances and relevant facts regarding such Change of
Control.
 
(c) The Company will comply with any securities laws and regulations, to the
extent such laws and regulations are applicable to the purchase of the Notes, in
connection with a Change of Control Offer.
 
(d) On the Change of Control Payment Date, the Company shall (i) accept for
payment the Notes tendered pursuant to the Change of Control Offer (or if the
Note is lost, stolen or destroyed, evidence of such loss, theft or destruction
of such Note and indemnity, if requested, satisfactory to the Company),
(ii) promptly mail to each Holder of Notes so accepted payment in an amount in
cash equal to the Change of Control Purchase Price for such Notes, (iii) execute
and issue the Change of Control Consideration for the aggregate principal amount
of unpurchased Notes surrendered and (iv) cancel and retire each surrendered
Note.  Unless the Company defaults in the payment for the Notes tendered
pursuant to the Change of Control Offer, interest will cease to accrue with
respect to the Notes tendered and all rights of Holders of such tendered Notes
will terminate, except for the right to receive payment therefor, on the Change
of Control Payment Date.
 
SECTION 2.8 Security.  The Notes are secured by a security interest in all of
the assets of the Company and the Subsidiaries as evidenced by the Security
Agreement and Security Documents.
 
ARTICLE 3
 


 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to and agrees with the Purchaser as
follows as of the date hereof:
 
SECTION 3.1 Incorporation; Standing; Related Matters.  The Company is duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has all requisite corporate power and authority to own and operate
its properties, to carry on its business as now conducted and as presently
proposed to be conducted, to enter into this Agreement and the other Transaction
Documents to which it is a party and to perform its obligations hereunder and
thereunder.  The Company has the corporate power and authority to issue the
Notes and the Warrants and perform its obligations thereunder.  The Company has,
by all necessary corporate action, duly authorized the execution and delivery of
this Agreement and the other Transaction Documents to which it is a party and
the performance of its obligations hereunder and thereunder.  The Company has,
by all necessary corporate action, duly authorized the execution and delivery of
the Notes and the Warrants and the performance of its obligations
thereunder.  The Company is duly qualified and in good standing as a foreign
corporation authorized to do business in each jurisdiction in which the
character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary, except to the
extent that the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.2 Subsidiaries.  Except as set forth on Schedule 3.2, the Company has
no subsidiaries, joint ventures, equity investments or similar arrangements, and
the Company has no agreement to enter into such an arrangement.  Each Subsidiary
of the Company is duly incorporated, validly existing and in good standing under
the laws of the state of its incorporation and has all requisite corporate power
and authority to own and operate its properties, to carry on its business as now
conducted and as presently proposed to be conducted.  Except as set forth in
Schedule 3.2, the Company owns, directly or indirectly, all of the Capital Stock
of each Subsidiary free and clear of any liens, and all the issued and
outstanding shares of Capital Stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities and no Subsidiary has any outstanding
options, warrants or other securities convertible into or exchangeable or
exercisable for Capital Stock.
 
SECTION 3.3 Capitalization.  The authorized, issued and outstanding Capital
Stock of the Company is as set forth in Schedule 3.3 hereof under
“Capitalization.”  All of the outstanding shares of Capital Stock of the Company
are duly authorized, validly issued, fully paid and non-assessable.  Except as
disclosed on Schedule 3.3, the Company does not have outstanding any securities
convertible into or exchangeable for any of its Capital Stock nor does it have
outstanding any rights to subscribe for or to purchase, or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
any of its Capital Stock or securities convertible into or exchangeable for any
of its Capital Stock.  All shares of Common Stock issuable upon the conversion
of the Notes and the exercise of the Warrants will be, when issued in accordance
with the terms of this Agreement and the Notes or the Warrants, as the case may
be, duly and validly issued, fully paid and non-assessable and free from all
Liens (other than any Liens created by Purchaser).  The Company has reserved
from its duly authorized Capital Stock the appropriate number of shares of
Common Stock as required for conversion of the Notes and the exercise of the
Warrants including the warrant to be issued to InterMerchant.  Except as
disclosed on Schedule 3.3, there are no contracts, agreements or understandings
between the Company and any other Person granting such Person the right to
require the Company to file a registration statement under the Securities Act
with respect to any securities that the Company owned or to be owned by such a
Person or to require the Company to include such securities in the securities
registered pursuant to any of the registration statements filed by the Company
under the Securities Act.
 
SECTION 3.4 Authorization of Agreement, Notes and Warrants.
 
(a) This Agreement has been duly executed and delivered by the Company and
constitutes a valid, binding and enforceable obligation of the Company, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors’ rights generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).
 
(b) When, on a Closing Date, the Notes, the Warrants and the other Transaction
Documents have been duly executed and delivered by the Company and the Notes and
the Warrants have been paid for by the Purchaser in accordance with the terms of
this Agreement, the Notes, the Warrants and the Transaction Documents will
constitute valid, binding and enforceable obligations of the Company, subject to
applicable bankruptcy, insolvency, moratorium and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).
 
SECTION 3.5 Absence of Defaults and Conflicts.  The Company is not in violation
of its certificate of incorporation or bylaws nor is it in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any material contract, indenture, mortgage, loan
agreement, note, lease or other instrument to which it is a party or by which it
may be bound, or to which any of the property or assets of the Company is
subject (collectively, “Agreements and Instruments”); and the execution,
delivery and performance of this Agreement and the Transaction Documents by the
Company, and the consummation of the transactions contemplated herein and
therein (including the issuance of the Securities) and compliance by the Company
with its obligations hereunder and thereunder, do not and will not, whether with
or without the giving of notice or passage of time or both, (i) conflict with or
constitute a breach of, or default (or an event that with notice, lapse of time
or both would become a default) under, give to others any rights of repurchase,
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) or result in the creation or imposition of any Lien upon
any property or assets of the Company pursuant to such Agreements and
Instruments, (ii) result in any violation of the provisions of the certificate
of incorporation or bylaws of the Company or (iii) result in any violation of
any applicable law, statute, rule, regulation, judgment, order, writ or decree
of any government, government instrumentality, stock exchange or court, domestic
or foreign, having jurisdiction over the Company or any of its assets or
properties, except in the case of clauses (i) and (iii) as would not reasonably
be expected to have a Material Adverse Effect.
 
SECTION 3.6 Absence of Proceedings.  There is no notice, action, claim, suit or
proceeding before or by any court or governmental or self-regulatory agency or
body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company, any of the officers or directors
of the Company in their capacity as such, or any of the property or assets of
the Company, which could reasonably be expected to have (i) a Material Adverse
Effect or (ii) a material adverse effect on the transactions contemplated
hereby.
 
SECTION 3.7 Possession of Licenses and Permits.  Schedule 3.7 sets forth the
permits, certificates, licenses, approvals, consents, orders and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies possessed by or
available to the Company (in which case such Schedule sets forth the person in
whose name such Governmental License has been issued).  Except as would not
reasonably be expected to have a Material Adverse Effect, (i) except for the
Governmental Licenses which the Company is in the process of obtaining, the
Governmental Licenses set forth on Schedule 3.7 constitute all the Governmental
Licenses necessary to carry out the business plan communicated to the Purchaser
and to conduct the business now operated by it or planned to be conducted by it;
(ii) the Company is in compliance with the terms and conditions of all of its
Governmental Licenses; (iii) all of the Governmental Licenses are valid and in
full force and effect; and (iv) the Company has not received any notice of, nor
does it have any knowledge of any pending or threatened (or any basis therefor),
proceedings relating to the revocation, withdrawal, cancellation, modification,
suspension or non-renewal of any Governmental Licenses.  No consent, approval or
authorization of, or registration, filing or declaration with, any governmental
authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the issuance of the Notes and the Warrants,
except as have been obtained or such filings as may be required to be made with
the SEC and with any state or foreign securities regulatory authority.
 
SECTION 3.8 No Violations of Laws, Etc.  The Company has not violated any law,
ordinance, rule, or regulation, including, without limitation, (i) any
applicable U.S. Federal or state law or regulation concerning the business of
the Company currently conducted or planned to be conducted as communicated to
the Purchaser, and (ii) any foreign law or regulation concerning the business of
the Company currently conducted or planned to be conducted as communicated to
the Purchaser, except, in each case, as would not reasonably be expected to have
a Material Adverse Effect.
 
SECTION 3.9 No Undisclosed Liabilities.  Except as set forth in Schedule 3.9,
the Company has no material liability except for liabilities reflected in the
Company’s balance sheet as of September 30, 2009 (the “Balance Sheet”) and has
incurred current liabilities only in the ordinary course of business of the
Company since the date of the Balance Sheet.
 
SECTION 3.10 Tax Returns and Payments.  The Company has filed all income tax
returns required by law to be filed by it and has paid all Taxes shown on such
returns and all other Taxes and other governmental charges levied upon it and
its respective properties, assets, income and franchises, to the extent such
Taxes have become due and payable and before they have become delinquent, except
for any Taxes the amount, applicability or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which the
Company has established adequate reserves in accordance with GAAP.  The charges,
accruals and reserves on the books of the Company in respect of Taxes for all
fiscal periods are adequate and there are no additional assessments for such
periods or any basis therefor.
 
SECTION 3.11 Indebtedness; Future Liens; Seniority.
 
(a) Schedule 3.11 sets forth a complete and correct list of all outstanding
Indebtedness of the Company as of the date hereof (including a description of
the obligors and obligees, principal amount outstanding and collateral therefor,
if any, and guaranty thereof, if any).  The Company is not in default, and no
waiver of default is currently in effect, in the payment of any interest or
principal on any Indebtedness, and no event or condition exists with respect to
any Indebtedness of the Company that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
 
(b) Except as disclosed on Schedule 3.11, the Company has not agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien (other than Permitted Liens).
 
(c) Except as set forth on Schedule 3.11, the Company is not a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Company, any agreement relating thereto or any other
agreement (including, but not limited to, its certificate of incorporation or
other organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company.
 
(d) As of the Closing Date, no Indebtedness or other claim against the Company
is senior to the Notes in right of payment, whether with respect to interest or
upon liquidation or dissolution, or otherwise.
 
SECTION 3.12 Title to Property; Leases; Material Agreements.  The Company has
good and marketable title to all of the properties and assets reflected on the
Balance Sheet, or purported to have been acquired by the Company after the date
thereof (except as sold or otherwise disposed of in the ordinary course of
business and disclosed in writing to Purchaser), in each case free and clear of
all Liens (other than Permitted Liens).  All leases of property used by the
Company are valid and subsisting and are in full force and
effect.  Schedule 3.12 sets forth any agreement, arrangement or understanding
(in each case, which is written or verbal) which is material to the conduct of
the business of the Company including but not limited to any agreements required
to be filed as exhibits to the Company’s SEC filings pursuant to Item 601(b) of
Regulation S-K (the “Material Agreements”).  To the knowledge of the Company,
each Material Agreement is valid and subsisting and in full force and
effect.  Except as set forth on Schedule 3.12, the Company is not presently
party to any Material Agreement with any Affiliate of the Company.
 
SECTION 3.13 Intellectual Property.
 
(a) Schedule 3.13 sets forth a list of all patents, patent applications,
inventions, discoveries, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and authorizations which the Company owns,
possesses or has the right to use (the “Intellectual Property”).  Schedule 3.13
sets forth any and all payment obligations under which the Company is obligated
with respect to any of the material Intellectual Property, and identifies any
material contract, agreement or understanding, written or verbal, which has been
made with respect to the Intellectual Property.  The Intellectual Property is
all the Intellectual Property necessary for the conduct of the business of the
Company as it is currently conducted or proposed to be conducted.  The Company
is the owner or licensee of all right, title and interest in the Intellectual
Property, free and clear of all Liens (other than Permitted Liens).  All former
and current employees of the Company have executed written agreements with the
Company that assign to the Company all rights to any inventions, improvements,
discoveries or information relating to the business of the Company.
 
(b) Except as disclosed on Schedule 3.13, to the knowledge of the Company, all
of the issued patents are currently in compliance with formal legal requirements
(including, without limitation, payment of filing, examination and maintenance
fees and proof of working or use), have not been declared invalid or
unenforceable, and are not subject to any maintenance fees or taxes or actions
falling due within ninety days of the Closing Date.  No patent set forth on
Schedule 3.13 has been or is now involved in any interference, reissue,
reexamination or opposition proceeding, except as would not reasonably be
expected to have a Material Adverse Effect.  Except as disclosed on
Schedule 3.13, to the knowledge of the Company, there is no potentially
interfering patent or patent application of any other party, and, to the
knowledge of the Company, no product of the Company infringes in any respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person, except as would not reasonably be expected to have a Material Adverse
Effect.  To the knowledge of the Company, there is no violation by any Person of
any right of the Company with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name, or other right owned or used by
the Company, except as would not reasonably be expected to have a Material
Adverse Effect.
 
SECTION 3.14 Use of Proceeds.  The Company shall use and apply the proceeds of
the sale of the Notes as set forth in the Confidential Private Placement
Memorandum dated February [  ], 2010 (the “Private Placement Memorandum”).  The
Company is not, and immediately after receipt of payment for the Notes and the
Warrants, will not be required to register as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.  The Company shall
conduct its business in a manner so that it will not become subject to the
registration requirements of the Investment Company Act.
 
SECTION 3.15 Material Events.  Except as disclosed in Schedule 3.15, since the
date of the Balance Sheet, there has not been with respect to the Company:
 
(a) any event which could reasonably be expected to result in a Material Adverse
Effect; or
 
(b) any damages, destruction or loss to the properties or assets of the Company,
whether or not covered by insurance, that has or could reasonably be expected to
have a Material Adverse Effect or that in the aggregate exceeds $25,000; or
 
(c) any loss or waiver by the Company of any right, not in the ordinary course
of business, or any material debt owed to it; or
 
(d) other than the sales of assets in the ordinary course of business any sale,
transfer or other disposition of, or agreements to sell, transfer or otherwise
dispose of, any assets by the Company in excess of $25,000 in the aggregate, or
any cancellation or agreement to cancel any debt or claims of the Company; or
 
(e) any declaration or setting aside or payment of any dividend (whether in
cash, property or stock) or any distribution (whether in cash, property or
stock) or other payment with respect to any of the Capital Stock of the Company,
or any repurchase, purchase or other acquisition of, or agreement to repurchase,
purchase or otherwise acquire, any Capital Stock of the Company; or
 
(f) any amendment or termination of any contract, agreement or license to which
the Company is a party or by which it is bound, except where such amendment or
termination could not be reasonably expected to have a Material Adverse Effect;
or
 
(g) any resignation or termination or employment of any key employee, and to the
knowledge of the Company there is no impending or threatened resignation or
termination or terminations of employment of any key employee; or
 
(h) any labor dispute (including any negotiation, or request for negotiation,
for any labor representation or any labor contract) affecting the Company; or
 
(i) any application of any existing (or the enactment of any new) environmental
law or personnel, product safety law, food and drug act law or regulation, or
other governmental regulation that has or which could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.16 SEC Reports; Financial Statements; Internal Accounting Records.
 
(a) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
(b) The books, records and accounts of the Company accurately and fairly
reflect, in all material respects, in reasonable detail, the transactions in and
dispositions of the assets of the Company.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
SECTION 3.17 Private Placement.  Neither the Company nor any Person acting on
the Company’s behalf has sold or offered to sell or solicited any offer to buy
the Notes, the Warrants and the shares of Common Stock underlying the conversion
of the Notes and the exercise of the Warrants (collectively, the “Securities”)
by means of any form of general solicitation or advertising.  Neither the
Company nor any of its Affiliates nor any Person acting on the Company’s behalf
has, directly or indirectly, at any time within the past six months, made any
offer or sale of any security or solicitation of any offer to buy any security
under circumstances that would (i) eliminate the availability of an exemption
from registration under the Securities Act in connection with the offer and sale
of the Securities as contemplated hereby or (ii) cause the offering of the
Securities pursuant to this Agreement to be integrated with other securities
offerings by the Company for purposes of any applicable law, regulation or
shareholder approval provisions.
 
SECTION 3.18 Acknowledgement Regarding Purchaser’s Purchase of the
Securities.  The Company acknowledges and agrees that the Purchaser is acting
solely in the capacity of an arm’s-length purchaser with respect to this
Agreement and the transactions contemplated hereby.  The Company further
acknowledges that Purchaser is not acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by the Purchaser or its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Purchaser’s purchase of the
Securities.  The Company further represents to Purchaser that its decision to
enter into this Agreement has been based solely on its independent evaluation
and the independent evaluation of its representatives.
 
SECTION 3.19 Brokers and Finders.  Except as disclosed in the Private Placement
Memorandum or as set forth on Schedule 3.19, no agent, broker, Person or firm
acting on behalf of the Company or its Affiliates is, or will be, entitled to
any fee, commission or broker’s or finder’s fees from any of the parties hereto,
or from any Person controlling, controlled by, or under common control with any
of the parties hereto, in connection with this Agreement or any of the
transactions contemplated hereby.
 
SECTION 3.20 True and Complete Disclosure.  The information contained in the
Private Placement Memorandum and the exhibits thereto as of the date of the
Private Placement Memorandum and as of the date hereof does not contain any
untrue statement of a material fact and does not omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.
 
ARTICLE 4
 


 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to and agrees with the Company that as of
the date hereof:
 
SECTION 4.1 Risks of Investment.  The Purchaser recognizes that the purchase of
the Securities involves a high degree of risk including the following:  (i) an
investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and purchasing the Securities; (ii) the Purchaser may not be able to
liquidate its investment; (iii) transferability of the Securities is restricted;
(iv) in the event of a disposition of the Securities, the Purchaser could
sustain the loss of its entire investment; and (v) the Company does not
anticipate the payment of dividends in the foreseeable future.
 
SECTION 4.2 Investment Experience.  The Purchaser has prior investment
experience, including investing in securities in business enterprises similar to
the Company.  To the extent it has deemed appropriate, the Purchaser has
retained and relied upon professional advice regarding the investment, tax and
legal merits and consequences of this Agreement and its purchase of Securities
hereunder.
 
SECTION 4.3 Ability to Bear Risk.  By reason of the Purchaser’s business or
financial experience, the Purchaser has the capacity to protect its own
interests in connection with the transaction contemplated hereby, and is able to
bear the economic risk which it hereby assumes.
 
SECTION 4.4 Receipt and Review of Documentation.  The Purchaser has been
furnished by the Company during the course of this transaction with information
regarding the Company which the Purchaser has requested, has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the terms and
conditions of the Securities, and has received any additional information which
its management has requested.
 
SECTION 4.5 Acquisition for Its Own Account.  The Purchaser understands that the
Securities have not been registered under the Securities Act or any state
securities laws by reason of a claimed exemption under the provisions of the
Securities Act and such state securities laws that depends, in part, upon the
Subscriber’s investment intention.  The Purchaser is acquiring the Securities
for its own account for investment only, and not with a view toward the resale
or distribution to others.
 
SECTION 4.6 No Public Market; Rule 144.  The Purchaser understands that there
currently is no public market for the Notes or the Warrants and that no market
may develop for any of these Securities.  The Purchaser understands that even if
a public market develops for such Securities, Rule 144 promulgated under the
Securities Act requires for non-affiliates, among other conditions, a six-month
holding period prior to the resale of securities acquired in a non-public
offering without having to satisfy the registration requirements under the
Securities Act.  Except as set forth in the Registration Rights Agreement,
Purchaser understands and hereby acknowledges that the Company is under no
obligation to register the Notes or the Warrants under the Securities Act or any
state securities or “blue sky” laws.
 
SECTION 4.7 Organization, Good Standing, Corporate Authority.  The Purchaser has
requisite legal capacity, and limited liability company power and authority to
enter into this Agreement and the Transaction Documents to which it is to be a
party and to consummate the transactions contemplated hereby and thereby,
including the purchase of the Notes and the Warrants to be acquired by it
hereunder.
 
SECTION 4.8 Due Authorization.  The execution and delivery of, and the
performance by the Purchaser of its obligations under, this Agreement and the
other Transaction Documents to which it is a party have been duly and validly
authorized and, upon execution and delivery thereof, this Agreement and the
other Transaction Documents to which it is a party will constitute the legal,
valid, binding obligations of the Purchaser, enforceable against the Purchaser
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).
 
SECTION 4.9 Accredited Investor.  The Purchaser is an Accredited Investor, and
is aware that the sale of Securities to it is being made in reliance on the
exemption from the registration requirements provided by Section 4(2) of the
Securities Act and the regulations promulgated thereunder.
 
ARTICLE 5
 


 
COVENANTS
 
The Company hereby covenants and agrees with the Purchaser as follows:
 
SECTION 5.1 Payment of Notes and Maintenance of Office.  The Company will
punctually pay or cause to be paid the principal, premium (if any) and interest
due in respect of each Note according to the terms thereof and hereof and will
maintain an office within the continental boundaries of the United States of
America where notices, presentations and demands in respect of this Agreement
and the Notes may be made upon them and will notify the Purchaser of such Notes
of any change of location of such office.  Such office is presently maintained
at 5601 Biscayne Blvd., Miami, Florida 33137.
 
SECTION 5.2 Payment of Taxes and Claims.  The Company shall file all tax returns
required to be filed (including short period returns) in any jurisdiction and to
pay and discharge all taxes shown to be due and payable on such returns and all
other taxes, assessments, governmental charges, or levies imposed on it or any
of its properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they become delinquent and
all claims for which sums have become due and payable that have or might become
a Lien on properties or assets of the Company except as the same is contested in
good faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP.
 
SECTION 5.3 Corporate Existence.  Other than in connection with a Change of
Control for which the Company has or will make a Change of Control Offer, the
Company shall do or cause to be done all things necessary to preserve and keep
in full force and effect (i) its corporate existence in accordance with the
respective organizational documents thereof (as the same may be amended from
time to time) and (ii) the rights (charter and statutory), licenses and
franchises thereof.
 
SECTION 5.4 Insurance.  The Company shall maintain, with financially sound and
reputable insurers, insurance with respect to its properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.
 
SECTION 5.5 Compliance with Laws.  The Company shall comply in all material
respects with all laws, ordinances or governmental rules or regulations to which
it is subject, including, without limitation, ERISA and environmental laws, and
will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business.
 
SECTION 5.6 Maintenance of Properties.  The Company shall maintain and keep its
properties in good repair, working order and condition (other than ordinary wear
and tear) so that the business carried on in connection therewith may be
properly conducted at all times.
 
SECTION 5.7 Stay, Extension and Usury Laws.  The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, that may affect the covenants or the performance of this Agreement;
and the Company (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenants that it shall
not, by resort to any such law, hinder, delay or impede the execution of any
rights of the Purchaser, but shall suffer and permit the execution of every such
right as though no such law has been enacted.  Notwithstanding any provision to
the contrary contained in any Note or Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the Notes for
payments in the nature of interest shall not exceed the maximum lawful rate
authorized under applicable law, and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Notes exceed such maximum lawful rate.  It is agreed
that if the maximum contract rate of interest allowed by law and applicable to
the Notes is increased or decreased by statute or any official governmental
action subsequent to the date hereof, and if the maximum contract rate of
interest is lesser than the interest rate otherwise in effect, the new maximum
contract rate of interest allowed by law will be the maximum lawful rate of
interest applicable to the Notes from the effective date forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the maximum lawful rate is paid by the Company
to the Purchaser with respect to indebtedness evidenced by the Notes, such
excess shall be applied by the Purchaser to the unpaid principal balance of any
such indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Purchaser’s election.
 
SECTION 5.8 Transactions with Affiliates.  The Company shall not make any
payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (each, an
“Affiliate Transaction”), unless such Affiliate Transaction is on arms-length
terms as would be obtained in a transaction with an unaffiliated third party, or
the Company shall have obtained the prior written consent of the Majority
Purchasers to any such Affiliate Transaction.
 
SECTION 5.9 Liens.  The Company shall not create, incur, assume or otherwise
cause or suffer to exist or become effective any Lien of any kind (other than
Permitted Liens) upon any of its property or assets, now owned or hereafter
acquired, other than any such Liens for which the Company has received prior
written consent of the Majority Purchasers.
 
SECTION 5.10 Reimbursement.
 
(a) The Company shall indemnify and hold harmless the Purchaser and any of its
Affiliates or their respective officers, directors, employees and agents
(“Related Parties”) from and against any and all losses, claims, damages,
liabilities, settlement costs and expenses, including costs of preparation of
legal action and reasonable attorneys’ fees, as incurred, arising out of or
relating to any breach by the Company of any of the representations, warranties
or covenants made by the Company in this Agreement or any other Transaction
Document; provided, however, that the indemnity agreement contained in this
Section 5.10(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable for any such loss, claim, damage, liability, or
action arising out of or relating to (i) a breach of the representation
contained in Section 3.20 to the extent that such breach is based solely on
statements which the Company included in the Private Placement Memorandum in
reliance upon written information furnished by the Purchaser or its Affiliates
expressly for use in connection with the Private Placement Memorandum or (ii)
any breach by the Purchaser of any of the representations, warranties or
covenants made by the Purchaser in this Agreement.  The indemnification
obligations of the Company under this Section 5.10 shall be in addition to any
liability that they may otherwise have and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
the Purchaser and any such Related Parties.  If the Company breaches its
obligations under this Agreement or any Transaction Document, then, in addition
to any other liabilities the Company may have under this Agreement or any
Transaction Document or applicable law, the Company shall pay or reimburse the
Purchaser on demand for all costs of collection and enforcement (including
reasonable attorney’s fees and expenses).  Without limiting the generality of
the foregoing, the Company specifically agrees to reimburse the Purchaser on
demand for all costs of enforcing the indemnification obligations in this
Section 5.10 (including, without limitation, reasonable attorney’s fees and
expenses).  The rights of the Purchaser under this paragraph transfer
automatically upon transfer of the Notes.
 
(b) The Purchaser shall indemnify and hold harmless the Company and any of its
Related Parties from and against any and all losses, claims, damages,
liabilities, settlement costs and expenses, including costs of preparation of
legal action and reasonable attorneys’ fees, as incurred, arising out of or
relating to any breach by the Purchaser of any of the representations,
warranties or covenants made by the Purchaser in this Agreement; provided,
however, that the indemnity agreement contained in this Section 5.10(b) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Purchaser (which consent shall not be unreasonably withheld); provided, further,
that in no event shall any indemnity under this subsection 5.10(b) exceed the
aggregate principal amount of Notes purchased by the Purchaser pursuant to this
Agreement.
 
SECTION 5.11 Indebtedness.  The Company shall not incur or issue any
Indebtedness which ranks senior to or pari passu with the Notes, except for
Permitted Indebtedness, without the prior written consent of the Majority
Purchasers.
 
SECTION 5.12 Dividends.  The Company shall not authorize, declare or pay any
dividend or other distribution of cash or other property, unless the Company
makes such dividend or distribution to all of the Holders of the Notes such that
the Holders of the Notes receive the amount per share that they would have
received on an as converted basis.
 
SECTION 5.13 Financial Statements; Compliance Certificate.
 
(a) The Company shall within 45 days (or such shorter time as required by the
SEC) after the close of each of the first three quarterly accounting periods in
each fiscal year of the Company, deliver to the Purchaser and InterMerchant the
balance sheet of the Company as at the end of such quarterly accounting period
and the related statements of income and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period and management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period.  The timely public filing of the items
described in this Section 5.13(a) on EDGAR shall satisfy the delivery
requirement under this provision.
 
(b) The Company shall within 90 days (or such shorter time as required by the
SEC) after the close of each fiscal year of the Company, deliver to the
Purchaser and InterMerchant the balance sheet of the Company as at the end of
such fiscal year and the related statements of income and retained earnings and
statement of cash flows for such fiscal year certified by Malone & Bailey, PC or
other independent registered accounting firm of recognized national standing,
accompanied by an opinion of such accounting firm (which opinion shall be
without any qualification or exception as to scope of audit) stating that in the
course of its regular audit of the financial statements of the Company, which
audit was conducted in accordance with GAAP, such accounting firm obtained no
knowledge of any Default or an Event of Default relating to financial or
accounting matters which has occurred and is continuing or, if in the opinion of
such accounting firm such a Default or an Event of Default has occurred and is
continuing, a statement as to the nature thereof, and management’s discussion
and analysis of the important operational and financial developments during such
fiscal year.  The timely public filing of the items described in this Section
5.13(a) on EDGAR shall satisfy the delivery requirement under this provision but
only with respect to the financial statements but not the opinion of the
independent registered public accounting firm.
 
(c) Upon delivery of the items set forth in Sections 5.13(a) and (b), the
Company shall deliver to the Purchaser and InterMerchant a compliance
certificate certified by the Company’s chief executive officer and chief
financial officer that there exists no Default or Event of Default and that the
Company has complied in all material respects with the covenants set forth in
this Article 5.
 
SECTION 5.14 Conference Calls.  The Company shall hold no less than quarterly
conference calls with InterMerchant and the Purchaser to update such Persons
with regard to the financial and operational status of the Company.
 
SECTION 5.15 Blue Sky Filings.  The Company agrees to file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to the Purchaser promptly after such filing.  The Company shall take such action
as the Company shall reasonably determine is necessary to qualify the
Securities, or obtain an exemption for the Securities for sale to the Purchaser
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of any such action so
taken to the Purchaser promptly after taking such action.
 
ARTICLE 6
 


 
DEFAULTS AND REMEDIES
 
SECTION 6.1 Events of Default.  An “Event of Default” shall occur if:
 
(a) the Company defaults in the payment when due of any amount due and payable
under any Note, whether on an Interest Payment Date, at maturity, by
acceleration or otherwise which default continues for a period of 10 days after
written notice by the Purchaser;
 
(b) any representation, warranty or statement made by the Company herein or in
any other Transaction Document which would materially impact the Company’s
ability to perform its obligations hereunder or under any other Transaction
Document shall prove to be untrue in any material respect on the date as of
which made which default continues for a period of 10 days after written notice
by the Purchaser;
 
(c) the Company fails to observe or perform any other covenant or other
agreement in this Agreement, the Notes or other Transaction Document which
default continues for a period of 10 days after written notice by the Purchaser;
 
(d) a default occurs under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company (or the payment of which is
guaranteed by the Company) in excess of $25,000, whether such Indebtedness or
guarantee now exists or is created after the date hereof, which default results
in the acceleration of such Indebtedness prior to its stated maturity or is
caused by a failure to pay principal of, or interest or premium, if any, on such
Indebtedness prior to the expiration of the grace period provided in such
Indebtedness on the date of such default, which default has, or is reasonably
expected to have, a Material Adverse Effect on the Company which default
continues for a period of 10 days after written notice by the Purchaser;
 
(e) a final nonappealable judgment or final nonappealable judgments for the
payment of money in excess of $25,000 are entered by a court or courts of
competent jurisdiction against the Company and such judgment or judgments (to
the extent not covered by insurance) remain undischarged for a period (during
which execution shall not be effectively stayed) of 60 days; or a final
nonappealable judgment or final nonappealable judgments for the payment of money
or for the rescission of the sale of securities of the Company are entered by a
court or courts of competent jurisdiction against the Company, or the Company
enters into a settlement arrangement that includes the redemption, repurchase or
cancellation of any securities of the Company, with respect to an action filed
by a security holder of the Company alleging that the Company violated Section 5
of the Securities Act in connection with the offering and sale of the Notes and
the Warrants hereunder, in each case under this subsection (e) which has, or is
reasonably expected to have, a Material Adverse Effect on the Company; and/or
 
(f) the Company pursuant to or within the meaning of Bankruptcy
Law:  (1) commences a voluntary case, (2) consents to the entry of an order for
relief against it in an involuntary case, (3) consents to the appointment of a
custodian of it or for all or substantially all of its property, (4) makes a
general assignment for the benefit of its creditors, or (5) generally cannot pay
its debts as they become due, and/or (6) a court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that is for relief against
the Company in an involuntary case.
 
The Company shall deliver written Notice to the Purchaser within three Business
Days after any Officer of the Company has knowledge of the occurrence of any
event that, with the giving of notice or the lapse of time or both, would become
an Event of Default under this Section 6.1.
 
SECTION 6.2 Acceleration.  If any Event of Default occurs with respect to the
Company, the Applicable Accrued Value of all outstanding Notes, together with
any premium and accrued interest thereon, shall be due and payable immediately
without further action or notice.  The Majority Purchasers may on behalf of all
of the Purchasers rescind an acceleration and its consequences if the rescission
would not conflict with any judgment or decree and if all existing Events of
Default (except nonpayment of Applicable Accrued Value, interest or premium that
has become due solely because of the acceleration) have been cured or waived.
 
SECTION 6.3 Other Remedies.  If an Event of Default occurs, the Purchaser may
pursue any available remedy to collect the payment of the Applicable Accrued
Value of, and any premium or accrued interest on, the Notes or to enforce the
performance of any provision of the Notes, and this Agreement.  A delay or
omission by the Purchaser of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default.  All remedies are cumulative
to the extent permitted by law.
 
SECTION 6.4 Waiver of Past Defaults.  The Majority Purchasers may on behalf of
the Purchasers of all of the Notes waive an existing Default or Event of Default
and its consequences hereunder, except a continuing Default or Event of Default
in the payment of the Applicable Accrued Value of, or any premium or accrued
interest on, the Notes.  Upon any such waiver, such Default shall cease to
exist, and any Event of Default arising therefrom shall be deemed to have been
cured for every purpose of this Agreement; but no such waiver shall extend to
any subsequent or other Default or impair any right consequent thereon.
 
SECTION 6.5 Control by Majority.  The Majority Purchasers may direct the time,
method and place of conducting any proceeding for exercising any remedy
available to the Purchaser or exercising any trust or power conferred on them.
 
ARTICLE 7
 


 
MISCELLANEOUS
 
SECTION 7.1 Survival of Representations, Warranties and Covenants.  The
covenants, agreements, representations and warranties entered into or made
pursuant to this Agreement shall be continuing and survive the Closing Date.
 
SECTION 7.2 Notices.
 
(a) All notices, demands, requests, and other communications desired or required
to be given hereunder (“Notices”), shall be in writing and shall be given
by:  (i) hand delivery to the address for Notices; or (ii) delivery by overnight
courier service to the address for Notices.
 
(b) All Notices shall be deemed given and effective upon the earlier to occur
of:  (i) the hand delivery of such Notice to the address for Notices; or
(ii) one Business Day after the deposit of such Notice with an overnight courier
service by the time deadline for next day delivery addressed to the address for
Notices.  All Notices shall be addressed to the following addresses or to such
other Persons or at such other place as any party hereto may by Notice designate
as a place for service of Notice:
 
If to Purchaser, to:
The addresses specified on Schedule 1 hereto.
With a copy to:
InterMerchant Securities LLC
750 Third Avenue, 24th Floor
New York, NY 10017
Attn:  Craig Boden
and
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
Attn:  Daniel I. Goldberg, Esq.
If to Company, to:
CMG Holdings, Inc.
5601 Biscayne Blvd.
Miami, Florida 33137
Attn:  Michael Vendetty
With a copy to:
The Law Offices of SEC Attorneys
Bank of America Building
980 Post Road, 2nd Floor
Westport, CT  06880
Attn:  Jerry Gruenbaum, Esq.



 
SECTION 7.3 No Waiver; Modifications in Writing.  No failure or delay on the
part of any party in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to any party at law or in equity or otherwise.  No amendment,
modification, supplement, termination or waiver of or to any provision of this
Agreement, or consent to any departure therefrom, shall be effective unless the
same shall be in writing and signed by or on behalf of the party to be charged
with the enforcement thereof; provided that the Majority Purchasers may consent
on behalf of all Purchasers except with respect to the amendment of (a) this
Section 7.3, (b) the Applicable Interest Rate, (c) the Maturity Date, (d) the
Conversion Price, (e) the Applicable Accrued Value and (f) other material
economic terms of the Notes, each of which shall require the consent of the
Holders of 75% in aggregate principal amount of the then outstanding Notes.  Any
amendment, modification or supplement of or to any provision of this Agreement,
any waiver of any provision of this Agreement, and any consent to any departure
from the terms of any provision of this Agreement, shall be effective only in
the specific instance and for the specific purpose for which made or given.
 
SECTION 7.4 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, but without regard to
provisions thereof relating to conflicts of law.
 
SECTION 7.5 Consent to Jurisdiction.  Each of the parties hereby irrevocably
submits to the non-exclusive jurisdiction of any United States Federal or State
of New York court sitting in New York, New York in any action or proceeding
arising out of or relating to this Agreement or any agreement, document or
instrument contemplated hereby, and each party hereby irrevocably agrees that
all claims and counterclaims in respect of such action or proceeding may be
heard and determined in any such United States Federal or State of New York
court.  Each of the parties irrevocably waives any objection, including without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.  Each of the parties
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of New York by the delivery
of copies of such process to each party, at its address specified for Notices to
be given hereunder or by certified mail directed to such address.
 
SECTION 7.6 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY UNCONDITIONALLY
WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO AND IN ANY ACTION, PROCEEDING,
CLAIM, COUNTERCLAIM, DEMAND OR OTHER MATTER WHATSOEVER ARISING OUT OF THIS
AGREEMENT OR ANY AGREEMENT, DOCUMENT OR INSTRUMENT CONTEMPLATED BY THIS
AGREEMENT.
 
SECTION 7.7 Relationship.  Nothing contained in this Agreement and no action
taken by the parties pursuant hereto shall be deemed to constitute the parties a
partnership, an association, a joint venture or other entity.
 
SECTION 7.8 Headings and Captions.  The titles or captions of sections and
paragraphs in this Agreement are provided for convenience of reference only, and
shall not be considered a part hereof for purposes of interpreting or applying
this Agreement, and such titles or captions do not define, limit, extend,
explain or describe the scope or extent of this Agreement or any of its terms or
conditions.
 
SECTION 7.9 Construction.  This Agreement shall not be construed more strongly
against any party regardless of who was more responsible for its preparation.
 
SECTION 7.10 Gender and Number.  Words and phrases herein shall be construed as
in the singular or plural number and as masculine, feminine or neuter gender,
according to the context.  The use of the words “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” shall refer to this entire
Agreement and not to any particular article, section, paragraph or
provision.  The term “person” and words importing persons as used in this
Agreement shall include firms, associations, partnerships, limited partnerships,
joint ventures, trusts, corporations and other legal entities, including public
or governmental bodies, agencies or instrumentalities, as well as natural
persons.
 
SECTION 7.11 Binding Effect on Successors and Assigns.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, successors, legal representatives and assigns.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto (and their respective heirs, successors, legal
representatives and permitted assigns) any rights, remedies, liabilities or
obligations under or by reason of this Agreement.
 
SECTION 7.12 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and in making proof
hereof, it shall not be necessary to produce or account for more than one such
counterpart.
 
SECTION 7.13 Severability.  In the event any provision of this Agreement is held
invalid, illegal or unenforceable, in whole or in part, the remaining provisions
of this Agreement shall not be affected thereby and shall continue to be valid
and enforceable.  In the event any provision of this Agreement is held to be
unenforceable as written, but enforceable if modified, then such provision shall
be deemed to be amended to such extent as shall be necessary for such provision
to be enforceable and it shall be enforced to that extent.
 
SECTION 7.14 Entire Agreement.  This Agreement and all exhibits and schedules
hereto and the certificates and other documents delivered pursuant hereto
constitute the entire agreement between the parties hereto pertaining to the
subject matters hereof and supersede all negotiations, preliminary agreements
and all prior or contemporaneous discussions and understandings of the parties
hereto in connection with the subject matters hereof.  All exhibits and
schedules are incorporated into this Agreement as if set forth in their entirety
and constitute a part hereof.
 
SECTION 7.15 Definitions and Usage.  The attached Appendix A, “Definitions and
Usage” is incorporated herein by this reference.
 
[Remainder of page intentionally left blank.]
 

EAST\42804033.2                                                                   --


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note Purchase Agreement has been duly executed by the
parties hereto as of the day and year first above written.
 
CMG HOLDINGS, INC.
By:
Name:
Title:
 
 
CMGO INVESTORS, LLC
By:
Name:
Title:
 
 


EAST\42804033.2                                                                  --
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
Definitions and Usage
 
Definitions.  For purposes of this Agreement, the following terms and variations
thereof have the meanings specified or referred to below:
 
“Accredited Investor” has the meaning set forth in Rule 501(a) under the
Securities Act.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Capital Stock of a Person shall be deemed to be control.  For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” shall have correlative meanings.
 
“Affiliate Transaction” has the meaning set forth in Section 5.8 of this
Agreement.
 
“Agreement” means this Note Purchase Agreement (including any Schedules and
Exhibits hereto), as it may from time to time be amended, supplemented or
modified in accordance with its terms.
 
“Agreements and Instruments” has the meaning specified in Section 3.5 of this
Agreement.
 
“Applicable Accrued Value” means, for a given Note, an amount equal to the sum
of (a) the principal amount of such Note plus (b) the amount of accrued and
unpaid interest thereon plus (c) (i) from the Closing Date through the six month
anniversary of the Closing Date, an amount equal to 0% of the principal amount
of such Note, (ii) from the six month anniversary of the Closing Date through
the nine month anniversary of the Closing Date, an amount equal to 5% of the
principal amount of such Note, (iii) from the nine month anniversary of the
Closing Date through the twelve month anniversary of the Closing Date, an amount
equal to 10% of the principal amount of such Note, (iv) from the twelve month
anniversary of the Closing Date through the Maturity Date, an amount equal to
15% of the principal amount of such Note, (v) from the Maturity Date through the
Extended Maturity Date, an amount equal to 20% of the principal amount of such
Note and (vi) if an Event of Default has occurred, an amount equal to 30% of the
principal amount of such Note.
 
“Applicable Interest Rate” means, from the Closing Date through the Maturity
Date, a rate equal to 13% per annum, and from the day after the Maturity Date
through the Extended Maturity Date, a rate equal to 16% per annum.
 
“Appraisal” means an appraisal of the fair market value of the Company as of the
Reference Date based upon an arm’s length sale or merger of 100% of the Capital
Stock of the Company, such sale being between a willing buyer and a willing
seller conducted in an orderly manner.
 
“Balance Sheet” has the meaning set forth in Section 3.9 of this Agreement.
 
“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the State of New York or at a place of payment are
authorized by law, regulation or executive order to remain closed.
 
“Capital Stock” means:
 
(1)  
in the case of a corporation, corporate stock;

 
(2)  
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock;

 
(3)  
in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 
(4)  
any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 
“Change of Control” means a transaction involving (i) a sale of all or
substantially all of the assets of the Company or (ii) a merger, sale,
reclassification, recapitalization or similar transaction which reclassifies or
changes the Company’s outstanding Common Stock into securities, cash or other
assets; provided that a merger, sale, reclassification, recapitalization or
similar transaction in which (A) the Common Stock is not changed or exchanged
except to the extent necessary to reflect a change in the Company’s jurisdiction
of incorporation or (B) the holders of more than 50% of all classes of the
Company’s common equity immediately prior to such transaction own, directly or
indirectly, more than 50% of the aggregate voting power of all shares of Capital
Stock of the continuing or surviving corporation or transferee or the parent
thereof immediately after such event, in either case, shall not constitute a
Change of Control.
 
“Change of Control Consideration” has the meaning set forth in Section 2.7(a) of
this Agreement.
 
“Change of Control Date” has the meaning set forth in Section 2.7(a) of this
Agreement.
 
“Change of Control Offer” has the meaning set forth in Section 2.7(a) of this
Agreement.
 
“Change of Control Payment Date” has the meaning set forth in
Section 2.7(b)(iii) of this Agreement.
 
“Change of Control Purchase Price” has the meaning set forth in Section 2.7(a)
of this Agreement.
 
“Closing” means the consummation of the transactions contemplated by this
Agreement, including the sale and purchase of the Notes.
 
“Closing Date” means the date of the Closing.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
 
“Company” means CMG Holdings, Inc. a Nevada corporation, and any and all
successors thereto.
 
“Conversion Date” has the meaning set forth in Section 2.5(b) of this Agreement.
 
“Conversion Price” means $0.10, subject to adjustments set forth in Sections 2.5
and 2.6.
 
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
 
“Default Interest Rate” has the meaning set forth in Section 2.2 of this
Agreement.
 
“Evaluation Date” has the meaning set forth in Section 3.16(b) of this
Agreement.


“Event of Default” has the meaning set forth in Section 6.1 of this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1933, as amended.


“Extended Maturity Date” has the meaning set forth in Section 2.4(a) of this
Agreement.


“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.
 
“Governmental Approval” means the authorization, consent, approval, license,
ruling, permit, certification, exemption, filing or registration by or with a
Governmental Entity required by applicable requirements of law to be obtained or
held in connection herewith.
 
“Governmental Entity” means any international body or any nation or government,
any state of political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government any corporation or other entity owned or controlled, through stock
or capital or otherwise, by any of the foregoing.
 
“Governmental Licenses” has the meaning set forth in Section 3.7 of this
Agreement.
 
“Holder” has the meaning set forth in Section 2.5(a) of this Agreement.
 
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent, in respect of:
 
(1)  
borrowed money;

 
(2)  
evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 
(3)  
banker’s acceptances;

 
(4)  
representing capital lease obligations;

 
(5)  
the balance deferred and unpaid of the purchase price of any property, except
any such balance that constitutes an accrued expense or trade payable; or

 
(6)  
representing any hedging obligations;

 
if and to the extent any of the preceding items (other than letters of credit
and hedging obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP.  In addition, the term
“Indebtedness” shall include (a) all Indebtedness of others secured by a Lien on
any asset of the specified Person (whether or not such Indebtedness is assumed
by the specified Person), and (b) to the extent not otherwise included, the
guarantee by the specified Person of any indebtedness of any other Person.
 
“Intellectual Property” has the meaning set forth in Section 3.13 of this
Agreement.
 
“Interest Payment Date” means the last day of each calendar quarter during which
the Notes remain unpaid, provided that if any Interest Payment Date is not a
Business Day, the Interest Payment Date will be deferred and interest will be
payable through the next Business Day.
 
“InterMerchant” means InterMerchant Securities LLC, the Company’s placement
agent in connection with the transactions contemplated hereby.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
 
“Majority Purchasers” means the holders of a majority in aggregate principal
amount of the then outstanding Notes.
 
“Market Price” as of any date (the “Reference Date”) means the price determined
by the first of the following clauses that applies:  (a) if the Common Stock is
then listed or quoted on the NYSE Amex, the New York Stock Exchange, the Nasdaq
Global Select Market, the Nasdaq Global Market or the Nasdaq Capital Market,
whichever is at the time the principal trading exchange or market for the Common
Stock (a “Principal Market”), the volume weighted average price of the Common
Stock on the Principal Market on which the Common Stock is then listed or quoted
for the 20 Trading Days immediately preceding the Reference Date; (b) if the
Common Stock is not then listed or quoted on a Principal Market and if prices
for the Common Stock are then quoted on the Over-The-Counter Bulletin Board, the
volume weighted average price of the Common Stock on the Over-The-Counter
Bulletin Board for the 20 Trading Days immediately preceding the Reference Date;
(c) if the Common Stock is not then listed or quoted on the Over-The-Counter
Bulletin Board and if prices for the Common Stock are then reported in the “Pink
Sheets” published by Pink Sheets LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the average of the closing bid
and ask price per share of the Common Stock so reported for the 20 Trading Days
immediately preceding the Reference Date; or (d) in all other cases, the fair
market value as of the Reference Date of a share of Common Stock as determined
by Appraisal by an independent appraiser selected in good faith by the Majority
Purchasers and reasonably acceptable to the Company, which determination shall
be final, binding and conclusive on the parties, the fees and expenses of which
shall be paid by the Company.


“Material Adverse Effect” means individually or in the aggregate a material
adverse effect on the business, operations, assets, liabilities, financial
condition or properties of the Company.
 
“Material Agreement” has the meaning set forth in Section 3.12 of this
Agreement.
 
“Maturity Date” means [         ], 2011.
 
“Notes” has the meaning set forth in the precatory sections of this Agreement.
 
“Notices” has the meaning set forth in Section 7.2(a) of this Agreement.
 
“Permitted Indebtedness” (a) Indebtedness in connection with customary working
capital lines of credit not to exceed $100,000 and customary factoring
arrangements with respect to the Company’s accounts receivable, in each case
obtained by the Company on an arms-length basis from Persons which are not
Affiliates of the Company (collectively, “Working Capital Borrowings”), (b)
Indebtedness existing on the date hereof, and (c) extensions, refinancings,
modifications, amendments and restatements of any items of Permitted
Indebtedness (a) and (b) above, provided that the principal amount thereof is
not increased or the terms thereof are not modified to impose more burdensome
terms upon the Company or its subsidiary, as the case may be.
 
“Permitted Liens” means (a) inchoate Liens for taxes, assessments or
governmental charges or levies not yet due or Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP; (b) Liens in respect of its property or assets imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, which
are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto,
(c) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of its business,
(d) Liens on the Company’s accounts receivable and inventories incurred with
respect to Working Capital Borrowings, (e) Liens existing on the date hereof,
(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (d) and (e), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.  For the
avoidance of doubt, the Company may not incur a Lien on its Intellectual
Property in connection with the raising of any Indebtedness.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
 
“Principal Market” means the principal trading exchange or market for the Common
Stock.
 
“Private Placement Memorandum” has the meaning set forth in Section 3.14 of this
Agreement.


“Purchaser” has the meaning set forth in the precatory sections of this
Agreement.


“Registration Rights Agreement” has the meaning set forth in Section 1.6(m) of
this Agreement.
 
“Related Parties” has the meaning set forth in Section 5.10 of this Agreement.
 
“SEC” means the Securities and Exchange Commission of the United States of
America.
 
“SEC Reports” has the meaning set forth in Section 3.16(a) of this Agreement.
 
“Securities” has the meaning set forth in Section 3.17 of this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreement” means the Security Agreement, dated the date hereof, among
the Company, each Subsidiary and the Purchaser, in form and substance reasonably
acceptable to Purchaser.
 
“Security Documents” shall mean the Security Agreement, the Subsidiary
Guarantees, and any other documents and filings required thereunder in order to
grant the Purchaser a first priority security interest in the assets of the
Company and the Subsidiaries as provided in the Security Agreement, including
all UCC-1 filing receipts.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.2
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.
 
“Subsidiary Guarantee” means those certain Subsidiary Guarantee(s), dated the
date hereof, executed by each Subsidiary in favor of the Purchaser, in form and
substance reasonably acceptable to Purchaser.
 
“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the
Internal Revenue Code of 1986, as amended), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax, fee, levy, duty, tariff, impost and other charges of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not
imposed by any governing or taxing authority.
 
“Trading Day” means a day on which the Common Stock traded on the Company’s
principal national securities exchange or quotation system or in the
over-the-counter market and was not suspended from trading on any national
securities exchange or quotation system or over-the-counter market at the close
of business on such day, or if such Common Stock is not then traded or quoted, a
Business Day.
 
“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Security Agreement, the Subsidiary Guarantees
and the Security Docuemnts.
 
“Warrants” has the meaning set forth in the precatory sections of this
Agreement.


Usage.
 
1. Interpretation.  In this Agreement, unless a clear contrary intention
appears:
 
(a) the singular number includes the plural number and vice versa;
 
(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;
 
(c) reference to any gender includes each other gender;
 
(d) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;
 
(e)  “hereunder,” “hereof,” “hereto,”  and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;
 
(f) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;
 
(g) “or” is used in the inclusive sense of “and/or”;
 
(h) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”; and
 
(i) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto.
 
2. Accounting Terms and Determinations.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.
 
3. Legal Representation of the Parties.  This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof.
 

EAST\42804033.2                                                                  --
 
 

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
 


Exhibit A
Form of Note
Exhibit B
Form of Warrant
   
Schedule 1
Purchaser Amounts
Schedule 3.2
Subsidiaries
Schedule 3.3
Capitalization
Schedule 3.7
Governmental Licenses
Schedule 3.9
Undisclosed Liabilities
Schedule 3.11
Indebtedness
Schedule 3.12
Material Agreements
Schedule 3.13
Intellectual Property
Schedule 3.15
Material Events
Schedule 3.16
Financial Statements
Schedule 3.19
Brokers and Finders




EAST\42804033.2                                                                   --
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A:  FORM OF NOTE
 
THIS NOTE AND ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS
OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR PLEDGED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND STATUTES, UNLESS PRIOR TO
ANY SALE, TRANSFER, OR PLEDGE, THE ISSUER RECEIVES AN OPINION OF COUNSEL, IN
FORM AND SUBSTANCE SATISFACTORY TO IT, THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT AND THE STATUTES AND RULES PROMULGATED THEREUNDER.
 
CMG HOLDINGS, INC.
 
(a)           13% SENIOR SECURED CONVERTIBLE EXTENDIBLE NOTE
 
No. [NOTE NUMBER]
 
$[AMOUNT] Dated:  [DATED DATE]
 
FOR VALUE RECEIVED, CMG Holdings, Inc., a Nevada corporation (hereinafter
referred to as the “Company”), hereby promises to pay to [NAME OF PURCHASER] or
its successors (hereinafter referred to as “Holder”) the principal sum of
$[AMOUNT] in lawful money of the United States of America, plus interest on the
unpaid principal balance calculated from the date hereof in accordance with the
provisions of this Promissory Note and the Note Purchase Agreement (as defined
below) plus the additional percentage of the principal amount, if any, as set
forth herein (this “Note”).
 
This Note is one of a series of 13% senior secured convertible extendible
promissory notes (herein called this “Notes”) in the aggregate principal amount
of up to $2,500,000 issued pursuant to a Note Purchase Agreement (the “Note
Purchase Agreement”) between the Company and the Purchaser named therein, as of
even date herewith, and the Holder is entitled to the benefits and subject to
the restrictions thereof.  Each Note shall be on a parity with, and entitled to
the same rights and benefits as, each other Note.  The Company hereby waives
presentment, demand, protest or notice of any kind in connection with this
Note.  All capitalized terms used but not defined in this Note shall have the
meaning given to such term in the Note Purchase Agreement.
 
ARTICLE 2. Maturity Date/Prepayment Date.  The entire principal amount of this
Note, together with the applicable amount owed pursuant to clause (c) of the
definition of Applicable Accrued Value contained in the Note Purchase Agreement
and all accrued but unpaid interest thereon, shall be due and payable in full on
the Maturity Date or, as the case may be, on any prepayment date pursuant to
Section 2.4(b) of the Note Purchase Agreement; provided that, so long as there
is no continuing Event of Default, the Company may in its sole discretion extend
the Maturity Date for a period of three months by paying the Holders an
extension fee equal to 5% of the principal amount of the outstanding Notes.
 
ARTICLE 3. Payment of Interest.  Interest on the unpaid principal of this Note
shall accrue at a rate equal to the Applicable Interest Rate and shall be
payable on each Interest Payment Date.  If an Event of Default pursuant to
Section 6.1 of the Note Purchase Agreement shall have occurred and be
continuing, this Note shall bear interest at the rate per annum equal to
18%.  Interest shall be computed on the actual number of days elapsed and a
360-day year, and accrued interest shall be payable in arrears on a calendar
quarterly basis.
 
ARTICLE 4. Ranking; Security.  The Notes rank senior in right of payment with
all Indebtedness of the Company, whether currently existing or issued in the
future.  The Notes are secured by a security interest in all of the assets of
the Company and the Subsidiaries as evidenced by the Security Agreement and
Security Documents.
 
ARTICLE 5. Conversion.  The Holder may convert this Note into fully paid and
nonassessable shares of Common Stock of the Company at any time after the
Maturity Date at an initial conversion price of $0.10 per share.  To determine
the number of shares issuable upon conversion of this Note, divide the principal
amount and accrued but unpaid interest to be converted by the conversion price
in effect on the Conversion Date.  In connection with the conversion of Notes,
no fractions of shares of Common Stock shall be issued, but the Company shall,
with respect to any fractional interest:  (i) pay cash with respect to the
Market Price of such fractional share; or (ii) round up to the next whole share
of Common Stock.
 
ARTICLE 6. Payment; Transfer; Replacement.
 
Section 6.1 Principal and interest shall be paid to Holder by check or wire
transfer of immediately available funds to the Purchaser at such address or to
such account as the Purchaser specifies in writing to the Company at least
five Business Days before such payment is to be made, without the presentation
or surrender of this Note or the making of any notation thereon.  If an Interest
Payment Date shall fall on a day that is not a Business Day, such date shall be
extended to the next succeeding Business Day and interest shall be payable on
any principal so extended for the period of that extension.  This Note is
subject to transfer restrictions as provided in the Note Purchase
Agreement.  Payments pursuant to this Section 5.1 are subject to a 10-day grace
period as provided herein and in the Note Purchase Agreement.
 
Section 6.2 Upon receipt of evidence reasonably satisfactory to Company of the
loss, theft, destruction or mutilation of this Note, and in the case of any such
loss, theft, or destruction of this Note, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of mutilation of this
Note, upon surrender and cancellation of the Note, the Company shall execute and
deliver, in lieu thereof, a new Note of like tenor and dated the date of this
Note.
 
ARTICLE 7. Covenants.  The Company shall be subject to the covenants contained
in the Note Purchase Agreement.
 
ARTICLE 8. Events of Default.  If an Event of Default occurs and is continuing,
the principal of this Note may be declared or otherwise become due and payable
in the manner, at the price and with the effect provided in the Note Purchase
Agreement.
 
ARTICLE 9. Expenses of Enforcement.  The Company agrees to pay all reasonable
fees and expenses incurred by the Holder in connection with any amendments,
modifications, waivers, extensions, renewals, renegotiations, collection or
protection of Holder’s rights in connection with this Note or in connection with
any pending or threatened action, proceeding, or investigation relating to the
foregoing, including but not limited to the reasonable fees and disbursements of
counsel for the Holder.
 
ARTICLE 10. Amendment and Waiver.  The provisions of this Note may not be
modified, amended or waived except as provided in the Note Purchase Agreement.
 
ARTICLE 11. Remedies Cumulative.  No remedy herein conferred upon Holder is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing in law or at equity.
 
ARTICLE 12. Remedies Not Waived.  No course of dealing between the Company and
the Holder or any delay on the part of the Holder or Company in exercising any
of their respective rights hereunder shall operate as a waiver of any such
right.
 
ARTICLE 13. Headings.  The headings of the sections and paragraphs of this Note
are inserted for convenience only and do not constitute a part of this Note.
 
ARTICLE 14. Severability.  If any provision of this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note shall remain in full force and effect.  Any provision of this Note
held invalid or unenforceable only in part shall remain in full force and effect
to the extent not held invalid or unenforceable.
 
ARTICLE 15. Cancellation.  After all the principal and accrued interest at any
time owed on this Note have been finally, fully and indefeasibly paid in full or
this Note has been converted, this Note shall be surrendered to the Company for
cancellation.
 
ARTICLE 16. Maximum Legal Rate.  If at any time the interest rate applicable
hereunder exceeds the maximum rate permitted by law, such rate will be reduced
to the maximum rate permitted by law.
 
ARTICLE 17. Notices.  Any notice required to be given in writing shall be deemed
duly served when made in accordance with the Note Purchase Agreement.
 
ARTICLE 18. Waiver of Jury Trial.  The Holder and the Company each hereby waives
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Note and/or the
transactions contemplated hereunder.
 
ARTICLE 19. Governing Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by, and construed in accordance with the laws of the State of New York,
without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application of the laws of any other
jurisdiction other than the State of New York.
 
[Remainder of page intentionally left blank.]
 

EAST\42804033.2                                                                   --
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed and delivered this Promissory Note
as of the date first written above.
 

 
CMG HOLDINGS, INC.
By:                                                                
Name:
Title
 




EAST\42804033.2                                                                   --
 
 

--------------------------------------------------------------------------------

 

(1)           ASSIGNMENT FORM
 
To assign this Note, fill in the form below:
 
I or we assign and transfer this Note to
 
______________________________________________________________________________
 
(2)           (Insert assignee’s soc. sec. or tax I.D. no.)
 
______________________________________________________________________________
 
______________________________________________________________________________
 
______________________________________________________________________________
 
______________________________________________________________________________
 
(3)           (Print or type assignee’s name, address and zip code)
 
Your Signature:_____________________
 
 
(Sign exactly as your name appears on the Note)
Date:
 




EAST\42804033.2                                                                   --
 
 

--------------------------------------------------------------------------------

 

CONVERSION NOTICE
 
To convert this Note into Common Stock of the Company, check the box:
 
 
b. [  ]
 
To convert only part of this Security, state the principal amount to be
converted:
 
 
c. $_____________________.
 
If you want the stock certificate made out in another person’s name, fill in the
form below:
 
______________________________________________________________________________
 
(1)           (Insert assignee’s soc. sec. or tax I.D. no.)
 
______________________________________________________________________________
 
______________________________________________________________________________
 
______________________________________________________________________________
 
______________________________________________________________________________
 
(2)           (Print or type assignee’s name, address and zip code)
 
Your Signature:____________________
 
 
(Sign exactly as your name appears on the Note)
Date:
 




EAST\42804033.2                                                                   --
 
 

--------------------------------------------------------------------------------

 

(3)           EXHIBIT B:
 
FORM OF WARRANT
 
 



EAST\42804033.2                                                                   --
 
 

--------------------------------------------------------------------------------

 

(4)           Schedule 1
 
Purchaser Amounts
 
(5) Name of Purchaser
 
(6) Address of Purchaser
 
(7) Principal Amount of Notes
 
(8) Number of Warrants
 
(9) CMGO Investors, LLC
 
(10) InterMerchant Securities LLC
 
750 Third Avenue, 24th Floor
New York, NY 10017
Attn:  Craig Boden
(11) 
 
(12) 
 

(13)
 

EAST\42804033. 2-
 
 

--------------------------------------------------------------------------------

 
